 In the Matter Of MAX MORDKA AND FLORA MORDKA,CO-PARTNERS D/B/AMEMO LEATHER GOODS COMPANYandPOCKETBOOK WORKERS UNION,NEW YORK, AFFILIATED WITH UNITED HANDBAG, LEATHER GOODS ANDNOVELTY WORKERS OF AMERICA,INDEPENDENT 1Case No. B-5790.-Decided September 15, 1943Mr. Daniel Baker,for the Board.Mr. Joseph M. Schwartz,of New York City, for the Company.Boudin, Cohn & Glickstein,byMr. Leonard B. Boudin,andMr.OssipWolinsky,of New York City, for the Independent.Mr. Max H. FrankleandMr. George Weisbrod,of New York City,for the A. F. L.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by PocketbookWorkers Union, New York, affiliated with United Handbag, LeatherGoods and Novelty Workers of America, Independent, herein calledthe Independent, alleging that a question affecting commerce hadarisen concerning the representation of employees of Max Mordkaand Flora Mordka, Co-partners, d/b/a Memo Leather Goods Com-pany, New York City, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebeforeHenry J. Kent, Trial Examiner. Said hearing was held atNew York City on August 2, 1943.The Company and the Independ-ent appeared and participated. International Ladies Handbag, Lug-gage, Belt & Novelty Workers Union, A. F. of L., appeared and in-tervened specially for the sole purpose of challenging the Board'sjurisdiction on the following grounds: (1) that the Independent's pe-tition was defective because (a) it failed to set forth the present bar-,The TrialExaminer granted the Independent'smotion to amend the petition and allother formalpapers by setting forth thereon the correct name of the Independent as itappears inthe above caption.52 N. L. R. B., No. 107.625 626DEICLSIONSOF NATIONALLABOR R'ELAT'ION'S'BOARDgaining representative of the employees in the alleged appropriateunit; (b) it failed to set forth the name and address of any labororganization claiming to represent any of the Company's employees,and (c) it failed to set forth whether or not there was a bargainingcontract in existence; (2). that the Company and the A. F. L. hadentered into a valid collective bargaining contract which is still ineffect and constitutes a bar to this proceeding; (3) that the instantproceeding contravenes the provisions contained in the "rider" at-tached to the Board's current Appropriation Act.The Trial Ex-aminer reserved ruling upon this motion for the Board.The firstgrounds upon which the A. F. L. challenges the jurisdiction of theBoard in this proceeding is clearly without merit.Since the A. F. L.was duly served with the notice of hearing dated July 23, 1943, andthereby was afforded an opportunity to appear and participate in thehearing generally, it was not prejudiced by the failure of the Independ-ent to disclose its interest in the petition for investigation and certifica-tion of representatives.We find the second ground upon which theA. F. L. challenges the Board's jurisdiction also to be without meritfor reasons set forth in Section III,infra.A contention similar tothe third ground upon which the A. F. L. challenges the Board'sjurisdiction, viz, that the provision contained in the current Appro-priations Act 2 which limits the expenditure of the Board's fundsprecludes the Board from proceeding in the instant case, was pre-sented to the Board in the recentCalifornia Door Companycase.3In that case we said, "Since the limitation referred to has no appli-cation to representation cases, but specifically provides that it appliesto`a complaintcase,' the contention is without merit."We herebyaffirm our previous ruling.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce evidence bearing upon theissues, and to file briefs with the Board.The Trial Examiner'srulings made at the hearing are free from prejudical error and arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTSI.THE BUSINESS OF THE COMPANYMax Mordka and Flora Mordka, Co-partners d/b/a Memo LeatherGoods Company, is a partnership engaged at New York City in themanufacture and sale of leather goods.During the past 12 months,2National Labor Relations Board Appropriation A'ct, 1944, Title IV, Act of July 12,1943, P. L 135, 78th Congress, 1st Session.3 SeeMatter of California Door Company,52 N. L R. B. 68. MEMO LEATHER GOODS COMPANY627the Company has used raw materials, principally leather, valued inexcess of $25,000, of which approximately 5 percent was shipped toitsplant from points outside of the State of New York.Duringthe same period the Company has sold finished products valued inexcess of $50,000, of which approximately 10 percent was shippedfrom its plant to points outside the State of New York. The Com-pany admits that it is engaged in commerce within the meaning-ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPocketbook Workers Union, New York, is a labor organization af-filiated with United Handbag, Leather Goods & Novelty Workers ofAmerica, Independent, admitting to membership employees of theCompany.International Ladies Handbag, Luggage, Belt and Novelty Work-ers'Union, is a labor organization affiliated with the American Fed-eration of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn October 1942 the Independent began organizing the Company'semployees.However, at that time there were only 3 production em-ployees working in the plant and, at the request of Max Mordka, oneof the partners, the Independent temporarily deferred further or-ganizational activities.On January 28, 1943, without requiring proofthat the A. F. L. represented a majority of the 30 production em-ployees then employed, the Company entered into a union-shop con-tract with the A. F. L., which, according to its terms, was to remainin effect until January 31, 1945.The contract contains the followingclauses with respect to recognition :This agreement made and entered into this 28th day of January1943, by and between the Internationalon behalf ofitself and the members thereof now employed or hereafter tobe employed by the employerandthe em-ployerThe employer shall maintain a Union shop, under the termsand conditions as set forth in this agreement, employing nonebut members declared by the Union to be in good standing,.The first clause appears to indicate that the Company was grantingrecognition to the A. F. L. as the bargaining representative of theCompany's employees who were members of the A. F. L. at the timethe contract was executed, or who would thereafter become members.Since the record contains no evidence indicating that the A. F. L.represented all or even a majority of the Company's employees on549875-44-vo'l. 52-41 628DECISIONS OFNATIONALLABOR RELAT'ION'S'BOARDJanuary 28, 1943, the A. F. L.'s contract might be construed as anagreement covering only those employees of the Company who wereor who would become members of the contracting union.We havefrequently held that such contracts are not exclusive bargaining con-tracts and therefore do not constitute a bar to a determination ofrepresentatives under Section 9 (c) of the Act.However, the secondclause above set forth provides for a union shop in the Company'splant and therefore negates, at least in part, the provisions of the firstclause.While we note the ambiguity of these two clauses, we find itunnecessary to determine whether or not the contract embodies recog-nition of the A. F. L. as the exclusive representative of the Company'semployees since we hereinafter find, on other grounds, that it does notconstitute a bar to an immediate determination of representatives.Shortly after the Company and the A. F. L. had entered into theircontract many of the Company's employees expressed dissatisfactionwith respect to the bargaining agreement.On or about February 23,1943, as a result of their discontent, a group of the Company's produc-tion employees met and elected one Sam Tugentman, a productionemployee, chairman of a shop committee.This committee, togetherwith about 20 other employees, went to the headquarters of the Inde-pendent and requested that organization to represent them.All of thegroup signed applications-for-membership in the Independent. Sub-sequently, shortly after reporting to the plant on February 25, 1943,a committee of employees approached Max Mordka and requested theCompany to recognize the Independent as the exclusive bargainingrepresentative of the production employees in the plant.Mordkarefused to discuss the matter with the delegation of employees andwhen the committee reported this fact to the other employees, all but3 of the 33 production employees then employed by the Companywalked out of the plant .4 Immediately following the walk-out, 27 ofthe Company's employees proceeded to the Independent's headquartersand all of them who had not previously joined the Independent signedapplication cards the same day or within a day or two thereafter.After some discussion between the employees and a representative ofthe Independent, the representative communicated with Mordka byphone.Later thesameday Mordka, accompanied by his attorney,appeared at the Independent's office'to discuss the controversy andentered into a written collective bargaining agreement with the Inde-pendent., The Independent and the Company also executed a supple-mental agreementwhereby theyagreedto submit to the Board for itsAMordka testified that one of the three employees who continued to work was a relativeof his and the other two were close personal friends.Mordka further testified that he called the A. F. L. office immediaely after his employeeswalked out to report what had happened at the plant but that the A. F. L. failed to takeany steps to get the employees back to work or to supply workers to replace them. MEMO LEATHER GOODS COMPANY629determination the question concerning the representation of employeesof the Company, and to be bound by the Board's decision. The em-ployees who had taken part in the walk-out returned to work soonafter the above-mentioned agreement and supplemental agreement hadbeen executed.The record further indicates that since that date, theCompany has been dealing with the Independent as the bargainingagentof its employees and that the Independenthas held regularmeetings, attended by the employees of the Company.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Independent represents a substantialnumber of employees in the unit hereinafter found to be appropriate.5Max Mordka testified that since the day of the walk-out, the A. F. L.has failed to maintain a shop chairman or a price committee in theCompany's plant as provided for in its agreement with the Companyand furthermore, it has handled no grievances nor, to his knowledge,held any meetings.It appears in the record that the A. F. L. has in-stituted suit in a New York State court presumably to enforce itscontract.However, it is significant that the record contains no evi-dence to indicate that the A. F. L. has otherwise attempted to enforcethe union-shop provision of its contract.Moreover, it is questionablewhether it ever established a functioning local organization for theCompany's employees (if any) who were members of the A. F. L.The Board is reluctant to proceed with an investigation as to repre-sentation where there exists a valid contract which is urged as a barby one of the contracting parties.However, in certaincircumstances,the Board has found that the right guaranteed to employees by Section,7of the Act to bargain collectively through representatives of theirown choosing can best be insured by adjudging that a contract is nota bar to a determination of representatives.The instantcase,wethink,presentssuch exceptional circumstances.First thereis a sub-stantialdoubt as to the continuedexistenceof the A.F. L. as a func-tioningbargaining agentof the Company's employees, and we haveheld that a contractis not abar where it appears that the contractingunion has become defunct as the bargaining representative of theemployees involved .oSecondly, it appears that an overwhelmingmajority of the employees in the affected bargaining unit have indi-,The Regional Director reported that the Independent submitted 43 membership duesbooks bearing names of persons whose names appear on the Company's pay roll of June26, 1943, which contains the names of 54 persons within the alleged appropriate unit ;that 17 of said dues books bear dues stamps for May 1943, and 26 contain dues stampsfor June 1943; that, according to the statement of the Independent's shop chairman,there are 3 additional dues books of employees whose names appear on the aforesaid payroll;and that of the remaining 8 production employees on the aforesaid pay roll 2 havequit the employ of the Company,2 are part-time employees,and 4 have been in the employ ofthe Company 6 weeks or less.GMatter of Morrison Steel Products,Inc.,50 N.L.R.B. 72;Matterof !SunshineMining Company,Manganese Division,48 N. L.it.B. 301. 630DECISIONS OF NAfrIlONAL LABOR RELATIONS BOARDcated a desire to be represented by the Independent, and have takensuch steps as were possible in the circumstances to divorce their labororganization from the A. F. L.The situation is thus analogous tothat presented to the Board in cases where there has been a schismor transfer of affiliation by the membership of the contracting labororganization.7In view of these facts and since it is apparent thatthe A. F. L. has been unable effectively to administer its contract sinceFebruary 25, 1943, we find that the contract does not constitute a barto a present determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and the Independent stipulated that all productionemployees of the Company, excluding clerical and supervisory employ-ees, constitute an appropriate bargaining unit.This unit is substan-tially the same as that covered in the January 28, 1943, contract betweenthe Company and the A. F. L.We find, in accordance with thisstipulation, that all production employees of the Company, excludingclerical employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby° SeeMatter of National Lead Company,et al,45 N. L. R: B. 182, and cases citedtherein. MEMO LEATHER GOODS COMPANY631DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Max Mordka andFlora. Mordka, Co-parters d/b/a Memo Leather Goods Company, NewYork City, an election by secret ballot shall be conducted as early aspossible, but-not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll-period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,who present themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented by Pocketbook Workers Union,New York, affiliated with United Handbag, Leather Goods andNovelty Workers of America, Independent, or by International LadiesHandbag, Luggage, Belt & Novelty Workers Union, A. F. of L., forthe purposes of collective bargaining, or by neither.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Election.